Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00687-CV

                         FLAGSHIP HOMES, LTD. d/b/a Prestige Homes,
                                      Appellant

                                              v.
                                      Thomas H. Veitch and
                               Thomas H. VEITCH and Anne Veitch,
                                           Appellees

                     From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-04337
                              Honorable Renée Yanta, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: November 25, 2015

DISMISSED

           The parties have filed a motion to dismiss this appeal due to settlement. Therefore, we

grant the motion and dismiss the appeal as moot. See TEX. R. APP. P. 42.1(a)(1). Because the

motion does not disclose an agreement of the parties regarding the assessment of costs, we order

all costs assessed against appellant. See TEX. R. APP. P. 42.1(d) (absent agreement of the parties,

costs are taxed against appellant).

                                                       PER CURIAM